Slip Op. 20-

               UNITED STATES COURT OF INTERNATIONAL TRADE


 +$%$ù6,1$,9(7,%%, GAZLAR
 ,67,+6$/(1'h675,6, $ù

               Plaintiff

        and

 ,&'$6&(/,.(1(5-,7(56$1(9(
 8/$6,06$1$$6

               &RQVROLGDWHG3ODLQWLII
                                              %HIRUH: 0DUN$%DUQHWW-XGJH
                                              &RQVRO&RXUW1R. 17-00204
         v.

 81,7('67$7(6

               'HIHQGDQW

        and

 5(%$575$'($&7,21&2$/,7,21

              'HIHQGDQW-,QWHUYHQRU.


                                OPINION AND ORDER

[6XVWDLQLQJLQSDUWDQGUHPDQGLQJ LQSDUW WKH86'HSDUWPHQWRI&RPPHUFH¶V)LQDO
5HVXOWVRI5HGHWHUPLQDWLRQ 3XUVXDQWWR&RXUW5HPDQG.]

                                                             'DWHG$SULO

'DYLG/6LPRQ/DZ2IILFHRI'DYLG/6LPRQRI:DVKLQJWRQ'&IRU3ODLQWLII +DEDú
6LQDLYH7LEEL*D]ODU,VWLKVDO (QGVWULVL$ù

0DWWKHZ01RODQ and /HDK16FDUSHOOL$UHQW)R[//3RI:DVKLQJWRQ'&IRU
&RQVROLGDWHG3ODLQWLII ,FGDV&HOLN(QHUML7HUVDQHYH8ODVLP6DQD\L$6

(OL]DEHWK$6SHFN6HQLRU7ULDO&RXQVHO&RPPHUFLDO/LWLJDWLRQ%UDQFK&LYLO'LYLVLRQ
86'HSDUWPHQWRI-XVWLFHRI:DVKLQJWRQ'&IRU'HIHQGDQW8QLWHG6WDWHV:LWKKHU
RQWKHEULHIZHUH-RVHSK$+XQW$VVLVWDQW$WWRUQH\*HQHUDO-HDQQH('DYLGVRQ
&RQVRO&RXUW1R 17-00204                                                            3DJH2

'LUHFWRUDQG/0LVKD3UHKHLP$VVLVWDQW'LUHFWRU 2IFRXQVHORQWKHEULHIZDV'DYLG
5LFKDUGVRQ6HQLRU&RXQVHO2IILFHRIWKH&KLHI&RXQVHOIRU7UDGH(QIRUFHPHQWDQG
&RPSOLDQFH86'HSDUWPHQWRI&RPPHUFHRI:DVKLQJWRQ'&

$ODQ+3ULFH-RKQ56KDQHDQG0DXUHHQ( 7KRUVRQ:LOH\5HLQ//3RI
:DVKLQJWRQ'&IRU'HIHQGDQW-,QWHUYHQRU5HEDU7UDGH$FWLRQ&RDOLWLRQ

       %DUQHWW-XGJH: 7KLVPDWWHULVEHIRUHWKHFRXUWIROORZLQJWKH86'HSDUWPHQW RI

&RPPHUFH¶V ³&RPPHUFH´RU³WKHDJHQF\´ VHFRQGUHGHWHUPLQDWLRQXSRQUHPDQG. See

)LQDO5HVXOWVRI5HGHWHUPLQDWLRQ3XUVXDQWWR&RXUW5HPDQG ³QG5HPDQG5HVXOWV´ 

(&)1R-1. Plaintiff +DEDú 6LQDLYH7LEEL*D]ODU,VWLKVDO(QGVWULVL$ù ³+DEDú´ 

DQG&RQVROLGDWHG3ODLQWLII,FGDV&HOLN(QHUML7HUVDQHYH8ODVLP 6DQD\L$6 ³,FGDV´ 

WRJHWKHU ³3ODLQWLIIV´ HDFKFKDOOHQJHd FHUWDLQDVSHFWVRI&RPPHUFH¶V ILQDODIILUPDWLYH

GHWHUPLQDWLRQLQWKHVDOHVDWOHVVWKDQIDLUYDOXHLQYHVWLJDWLRQRIVWHHOFRQFUHWH

UHLQIRUFLQJEDU ³UHEDU´ IURPWKH5HSXEOLFRI7XUNH\ 1 See Steel Concrete Reinforcing

Bar From the Republic of Turkey)HG5HJ 'HS¶W&RPPHUFH0D\ 

ILQDOGHWHUPLQDWLRQRIVDOHVDWOHVVWKDQIDLUYDOXH  ³Final Determination´ (&)1R-

as amended by Steel Concrete Reinforcing Bar From the Republic of Turkey and

Japan)HG5HJ 'HS¶W&RPPHUFH-XO\  DPILQDODIILUPDWLYH

DQWLGXPSLQJGXW\GHWHUPLQDWLRQIRUWKH5HSXEOLFRI7XUNH\DQGDQWLGXPSLQJGXW\




1 7KHDGPLQLVWUDWLYHUHFRUG DVVRFLDWHGZLWKWKHFinal Determination LVGLYLGHGLQWRD
3XEOLF$GPLQLVWUDWLYH5HFRUG(&)1R-DQGD&RQILGHQWLDO$GPLQLVWUDWLYH5HFRUG
 ³&5´ (&)1R-2. 7KHDGPLQLVWUDWLYHUHFRUGDVVRFLDWHGZLWKWKH2nG5HPDQG
5HVXOWV LVFRQWDLQHGLQD3XEOLF5HPDQG5HFRUG ³QG355´ (&)1R-2DQGD
&RQILGHQWLDO5HPDQG5HFRUG(&)1R-3DUWLHVVXEPLWWHGSXEOLFDQGFRQILGHQWLDO
MRLQWDSSHQGLFHVFRQWDLQLQJUHFRUG GRFXPHQWVFLWHGLQWKHLUEULHIVSee 3XEOLF-$
 ³53-$´ (&)1R&RQILGHQWLDO-$ ³5&-$´ (&)1R.
&RQVRO&RXUW1R 17-00204                                                          3DJH

RUGHUV (&)1R-DQGDFFRPSDQ\LQJ,VVXHVDQG'HFLVLRQ0HP$-- 0D\

 (&)1R- 2

       7KHFRXUWKDVLVVXHGWZRSULRURSLQLRQVUHVROYLQJ PRVWRIWKHLVVXHVLQWKLVFDVH

IDPLOLDULW\ZLWK ZKLFKLVSUHVXPHG. See +DEDú6LQDLYe Tibbi Gazlar Istihsal Endüstrisi,

$ùY8QLWHG6WDWHV (“+DEDú,´ &,7BBB ) 6XSS G  ; +DEDú

Sinai YH7LEEL*D]ODU,VWLKVDO(QGVWULVL$ùY8QLWHG6WDWHV (“+DEDú,,´ &,7BBB

) 6XSS G  . %ULHIO\Ln +DEDú,WKHFRXUWVXVWDLQHG&RPPHUFH¶V

UHIXVDOWRHPSOR\DTXDUWHUO\FRVW-DYHUDJLQJPHWKRGRORJ\IRUHLWKHU3ODLQWLIIVHOHFWLRQRI

WKHLQYRLFHGDWHDVWKHGDWHRIVDOHIRU+DEDú¶V86VDOHVDQGUHMHFWLRQRI+DEDú¶V

]HUR-LQWHUHVWVKRUW-WHUPORDQVWRFDOFXODWHLPSXWHGFUHGLWH[SHQVHV)6XSSGDW

–7KHFRXUWUHPDQGHG&RPPHUFH¶VPHWKRGRIFDOFXODWLQJ3ODLQWLIIV¶UHVSHFWLYH

GXW\GUDZEDFNDGMXVWPHQWV E\DOORFDWLQJH[HPSWHGGXWLHVRYHUWRWDOSURGXFWLRQ DQGWKH

XVHRISDUWLDODGYHUVHIDFWVDYDLODEOHLQUHODWLRQWRFHUWDLQVDOHVIRUZKLFK,FGDV FRXOG

QRWSURYLGHPDQXIDFWXUHUFRGHVId. ,Q+DEDú,,WKHFRXUWVXVWDLQHG&RPPHUFH¶V

UHYLVHGGXW\GUDZEDFNDGMXVWPHQWDVDSSOLHGWRH[SRUWSULFHUHPDQGHG&RPPHUFH¶V

GHFLVLRQWRPDNHDFLUFXPVWDQFHRIVDOHDGMXVWPHQWWRQRUPDOYDOXHLQWKHVDPH

DPRXQW DQGVXVWDLQHG&RPPHUFH¶VXVHRISDUWLDODGYHUVHIDFWVDYDLODEOHZLWKUHVSHFW

WR,FGDV)6XSSGDW




27KHSHULRGRILQYHVWLJDWLRQ ³32,´ ZDV-XO\WKURXJK-XQH. Final
Determination)HG5HJDW
&RQVRO&RXUW1R 17-00204                                                             3DJH4

       2QUHPDQG&RPPHUFHXQGHUSURWHVW  UHFDOFXODWHGQRUPDOYDOXHZLWKRXW

PDNLQJDFLUFXPVWDQFHRIVDOHDGMXVWPHQW andFRQVLVWHQWZLWKSaha Thai Steel Pipe

3XEOLF &R/WGY8QLWHG6WDWHV)G41–44 )HG&LU  iQFUHDVHG

WKHFRVWRISURGXFWLRQDQGFRQVWUXFWHGYDOXH WRDFFRXQWIRUWKHFRVWRIH[HPSWHGLPSRUW

GXWLHVIRUZKLFK3ODLQWLIIVUHPDLQHGOLDEOH XQWLOWKH\VDWLVILHGWKHGXW\H[HPSWLRQ

SURJUDPUHTXLUHPHQWV QG5HPDQG5HVXOWV at 

       +DEDúDQG'HIHQGDQW-,QWHUYHQRU5HEDU7UDGH$FWLRQ&RDOLWLRQ ³57$&´ ILOHG

FRPPHQWVLQRSSRVLWLRQWR WKHQG5HPDQG5HVXOWV LQZKROHRULQSDUW. :KLOH+DEDú

DJUHHVZLWK&RPPHUFH¶VGXW\GUDZEDFNFDOFXODWLRQPHWKRGRORJ\+DEDúFKDOOHQJHV

&RPPHUFH¶VGHFLVLRQQRWWRLQFOXGHLQWKHDGMXVWPHQW LPSRUWGXWLHVIRUJLYHQLQ

FRQQHFWLRQZLWKWZRLQZDUGSURFHVVLQJFHUWLILFDWHV4—,3&DQG,3&—that

FORVHGDIWHUWKHHQGRIWKH32, +DEDú¶V2SS¶QDW–11. 57$& FKDOOHQJHV

&RPPHUFH¶VUHMHFWLRQRI LWVSURSRVHGFRVW-VLGHDGMXVWPHQWWKDW57$&DUJXHVZRXOG

UHVXOWLQGXW\-QHXWUDOPDUJLQFDOFXODWLRQV >57$&¶V@&PWVRQ)LQDO5HVXOWVRI6HFRQG

5HGHWHUPLQDWLRQ ³57$&¶V2SS¶Q´ DW5–(&)1R

       'HIHQGDQW8QLWHG6WDWHV ³WKH*RYHUQPHQW´ UHTXHVWVDUHPDQGIRU&RPPHUFH

WRLQFOXGH ,3&LQ+DEDú¶VGUDZEDFNDGMXVWPHQW DQGXUJHVWKHFRXUWWRRWKHUZLVH

VXVWDLQWKHQG5HPDQG5HVXOWV'HI¶V5HVSWR&PWVRQWKH5HPDQG



 %\PDNLQJWKHGHWHUPLQDWLRQXQGHUSURWHVW&RPPHUFHSUHVHUYHVLWVULJKWWRDSSHDO
6HH0HULGLDQ3URGVY8QLWHG6WDWHV)GQ )HG&LU  FLWLQJ
9LUDM*US/WGY8QLWHG6WDWHV)G )HG&LU 
4 $QLQZDUGSURFHVVLQJFHUWLILFDWH ³,3&´ LVXVHGWRWUDFN³WKHLGHQWLW\TXDQWLW\DQG

YDOXHRIJRRGVWREHLPSRUWHG´DQGVXEVHTXHQWO\H[SRUWHGLQRUGHU³WRVDWLVI\WKHH[SRUW
FRPPLWPHQWRIWKH,3&´ &RQILGHQWLDO&PWVRI3O>+DEDú@LQ3DUWLDO2SS¶QWR
5HGHWHUPLQDWLRQRQ6HFRQG5HPDQG ³+DEDú¶V2SS¶Q´ DW(&)1R.
&RQVRO&RXUW1R 17-00204                                                          3DJH5

5HGHWHUPLQDWLRQ ³*RY¶W¶V5HSO\´ at 4–(&)1R 57$& DUJXHV WKDW+DEDúKDV

ZDLYHGLWVREMHFWLRQWR &RPPHUFH¶VH[FOXVLRQRI,3&VWKDWFORVHGSRVW-32, E\ IDLOLQJWR

UDLVHWKHPLQDWLPHO\PDQQHURULQWKHDOWHUQDWLYHWKDWWKHFRXUWVKRXOGILQGWKH

REMHFWLRQ VXEMHFWWRWKHGRFWULQHRIODFKHV&RQILGHQWLDO>57$&¶V@2SS¶QWR3O+DEDú¶V

&PWVRQ5HGHWHUPLQDWLRQRQ6HFRQG5HPDQG ³57$&¶V5HSO\´ Dt 4–(&)1R.

57$&DUJXHV IXUWKHU WKDW&RPPHUFH¶VH[FOXVLRQRI,3&DQG,3& ZDV

UHDVRQDEOHDQGVXSSRUWHGE\VXEVWDQWLDOHYLGHQFH Id. DW–15. +DEDúVXSSRUWV

&RPPHUFH¶VGHFLVLRQQRWWRDGRSW57$&¶VSURSRVHGPHWKRGRORJ\ RQWKHEDVLVWKDWLW

ZRXOGDGGWRWKH“FRVWRISURGXFWLRQDQDPRXQW IDU LQH[FHVVRIWKHDPRXQWRIGXWLHV

GUDZQEDFN´DQGLVWKHUHIRUHXQODZIXO &RQILGHQWLDO&PWVRI3O>+DEDú@LQ5HVSWR

&PWVRI>57$&@RQ)LQDO5HVXOWVRI6HFRQG5HGHWHUPLQDWLRQ ³+DEDú¶V5HSO\´ DW

(&)1R5

       )RUWKHUHDVRQV GLVFXVVHGKHUHLQWKHFRXUWUHPDQGVWKHQG5HPDQG5HVXOWV

IRU&RPPHUFHWRLQFOXGHH[SRUWVVXEMHFWWR,3&LQ+DEDú¶VGXW\GUDZEDFN

DGMXVWPHQW. 7KHQG5HPDQG5HVXOWVZLOOEHRWKHUZLVHVXVWDLQHG

                         JURISDICTION AND STANDARD OF REVIEW

       7KHFRXUWKDVMXULVGLFWLRQSXUVXDQWWRVXEVHFWLRQ $ D  % L RIWKH7DULII$FW

RIDVDPHQGHG86&D D  % L  DQG86& F 

  



5 ,FGDV ILOHGFRPPHQWVVXSSRUWLQJ&RPPHUFH¶VGXW\GUDZEDFNFDOFXODWLRQPHWKRGRORJ\
DQGUHTXHVWVWKHFRXUWWRVXVWDLQWKHQG5HPDQG5HVXOWV&RQVRO3O>,FGDV¶V@&PWV
RQ6HFRQG5HPDQG5HGHWHUPLQDWLRQDW–(&)1R
 $OOIXUWKHUFLWDWLRQVWRWKH7DULII$FWRIDVDPHQGHGDUHWR7LWOHRIWKH86

&RGHDQGDOOUHIHUHQFHVWRWKH86&RGHDUHWRWKHHGLWLRQ.
&RQVRO&RXUW1R 17-00204                                                       3DJH

      7KHFRXUWZLOOXSKROGDQDJHQF\GHWHUPLQDWLRQWKDWLVVXSSRUWHGE\VXEVWDQWLDO

HYLGHQFHDQGRWKHUZLVHLQDFFRUGDQFHZLWKODZ 86&D E  % L ³7KH

UHVXOWVRIDUHGHWHUPLQDWLRQSXUVXDQWWRFRXUWUHPDQGDUHDOVRUHYLHZHGIRUFRPSOLDQFH

ZLWKWKHFRXUW¶VUHPDQGRUGHU´6RODU:RUOG$PV,QFY8QLWHG6WDWHV&,7BBB

BBB)6XSSG   FLWDWLRQDQGLQWHUQDOTXRWDWLRQPDUNVRPLWWHG 

                                       DISCUSSION

      2QUHPDQGIURP+DEDú,, &RPPHUFH LVVXHG WRLQWHUHVWHGSDUWLHVDGUDIWUHPDQG

UHGHWHUPLQDWLRQLQZKLFKWKHDJHQF\ UHFDOFXODWHG3ODLQWLIIV¶UHVSHFWLYHQRUPDOYDOXHVWR

H[FOXGHWKHFLUFXPVWDQFHRIVDOHDGMXVWPHQW. 'UDIW5HVXOWVRI5HGHWHUPLQDWLRQ

3XUVXDQWWR&RXUW5HPDQG 'HF DW QG355R3-$7DE. &RPPHUFH

DOVR LPSXWHG H[HPSWHGGXW\FRVWVWRWKHFRVWRISURGXFWLRQ. Id.

      ,QFRPPHQWVRQWKHGUDIW+DEDúDUJXHGthat &RPPHUFH HUUHGLQH[FOXGLQJ WZR

,3&V FRYHULQJ32,H[SRUWVWRWKH8QLWHG6WDWHVEXWZKLFK³UHPDLQHGRSHQDWWKHHQGRI

WKH32,.´ +DEDú&PWVRQ'UDIW5HGHWHUPLQDWLRQLQ6HFRQG5HPDQG -DQ at

2QG35553-$7DE FLWLQJTRVoHOLN3URILOYH6DF(QGVWULVLY8QLWHG6WDWHV42

&,7BBBBBB)6XSSG   +DEDúDUJXHGIXUWKHUWKDWLW had

³SURYLGHG DUHDVRQDEOHPHWKRGRORJ\IRUFDOFXODWLQJWKHGUDZEDFNDWWULEXWDEOHWRWKH

H[SRUWVXQGHUWKRVHWZR,3&V.´ Id. (FLWDWLRQRPLWWHG

      57$&DUJXHGWKDW &RPPHUFH¶VGXW\GUDZEDFNFDOFXODWLRQPHWKRGRORJ\

FRQWLQXHGWRSURGXFHGLVWRUWHGPDUJLQV. 57$&¶V&PWVRQ'UDIW5HVXOWVRI5HPDQG

5HGHWHUPLQDWLRQ -DQ DWQG35553-$7DE7RUHPHG\WKLV

GLVWRUWLRQ R7$&DUJXHG Saha Thai SHUPLWV &RPPHUFHWRDGG ³LPSOLHGFRVWV´WRWKH
&RQVRO&RXUW1R 17-00204                                                         3DJH7

FRVWRISURGXFWLRQ ³RQDSHU-XQLWEDVLVLQDQDPRXQWHTXLYDOHQWZLWKWKHSHU-XQLWVDOHV-

VLGHLQFUHDVHWR>86SULFH@´Id. DW

       &RPPHUFHUHMHFWHG+DEDú¶VDQG57$&¶VDUJXPHQWV&RPPHUFHH[SODLQHG WKDW

XQOLNHLQToscelik LQZKLFKWKHDJHQF\KDG³YHULILHGWKat ,3&V ZKLFKZHUHRSHQDWWKH

HQGRIWKH32,KDGEHHQFORVHGSULRUWRYHULILFDWLRQ´KHUH³WKHUHLVQRLQIRUPDWLRQRQ

WKHUHFRUGWKDWLQGLFDWHVWKDWWKHWZR,3&VDWLVVXHKDYHEHHQFORVHG´ QG5HPDQG

5HVXOWVDW; see also Toscelik )6XSSGDW–. &RPPHUFHH[SODLQHG

IXUWKHUWKDW FUHGLWIRUH[HPSWHGGXWLHV LQWKHIRUPRIa GXW\GUDZEDFNDGMXVWPHQWZLOO

RQO\EHJLYHQXSRQHYLGHQFHWKDWWKHVXEMHFWFRXQWU\¶VJRYHUQPHQWKDVIRUJLYHQWKRVH

GXWLHVQG5HPDQG5HVXOWV DW7KXV&RPPHUFHVWDWHGit “ZLOOQRWSURYLGHFUHGLWIRU

DQRSHQ,3&´EHFDXVHWKHUHFRUGODFNVHYLGHQFH³WKDWWKH7XUNLVKJRYHUQPHQWKDV

IRUJLYHQWKHLQSXWLPSRUWGXW\OLDELOLW\XQGHUWKRVHRSHQ,3&V´Id. &RPPHUFHGHFOLQHG

WRDGRSW57$&¶VPHWKRGRORJ\³EHFDXVHWKHUHLVQRVWDWXWRU\RUUHJXODWRU\EDVLVIRU

PDNLQJVXFKDFRVW-VLGHDGMXVWPHQW´ ZKLFKDPRXQWVWR³DQDUWLILFLDODOORFDWLRQRIFRVWWR

FRPSHQVDWHIRUWKHGXW\GUDZEDFNDGMXVWPHQWWR8.S. SULFH´ Id. DW

  I.   7KH*RYHUQPHQW¶V5HTXHVWIRUD5HPDQGWR,QFOXGH,3&LQ+DEDú¶V
       Duty Drawback Adjustment Will be Granted

       :KHQDQDJHQF\GHWHUPLQDWLRQLVFKDOOHQJHGLQWKHFRXUWVWKHDJHQF\PD\

³UHTXHVWDUHPDQG ZLWKRXWFRQIHVVLQJHUURU LQRUGHUWRUHFRQVLGHULWVSUHYLRXVSRVLWLRQ´

DQG³WKHUHYLHZLQJFRXUWKDVGLVFUHWLRQRYHUZKHWKHUWRUHPDQG´ 6.)86$,QFY

8QLWHG6WDWHV)G )HG&LU FLWDWLRQVRPLWWHG  5HPDQGLV
&RQVRO&RXUW1R 17-00204                                                           3DJH

DSSURSULDWH³LIWKHDJHQF\¶VFRQFHUQLVVXEVWDQWLDODQGOHJLWLPDWH´EXW³PD\EHUHIXVHG

LIWKHDJHQF\¶VUHTXHVWLVIULYRORXVRULQEDGIDLWK´ Id.

       +HUH&RPPHUFHLQGLFDWHGWKDWLWLQWHQGHGWRLQFOXGH FORVHG,3&VLQ+DEDú¶V

GXW\GUDZEDFNDGMXVWPHQWQG5HPDQG5HVXOWVDW&RPPHUFH PLVWDNHQO\EHOLHYHG

KRZHYHUWKDW WKH UHFRUGODFNHGHYLGHQFHGHPRQVWUDWLQJ WKDW,3&KDGEHHQFORVHG.

See id.*RY¶W¶V5HSO\DW–; 6XSSO4XHVWLRQQDLUH5HVS&RQFHUQLQJ'XW\'UDZEDFN RI

>+DEDú@ 0DU ([64-2 at (&)S&5–5&-$7DE UHIOHFWLQJWKH

FORVXUHRI,3& . 7KH*RYHUQPHQWDFNQRZOHGJHVWKDW&RPPHUFH³PLVWDNHQO\

RPLWWHG´,3& IURP+DEDú¶VGXW\GUDZEDFNDGMXVWPHQWFDOFXODWLRQ*RY¶W¶V5HSO\DW

5–&RUUHFWLQJWKDWPLVWDNHUHSUHVHQWVD³VXEVWDQWLDODQGOHJLWLPDWH´FRQFHUQIRUZKLFK

WKHFRXUWZLOOJUDQWDUHPDQGSee 6.)86$)Gat .

       &DVHVUHOLHGRQE\57$&WRVXSSRUWLWVDUJXPHQWWKDW+DEDúKDVZDLYHGWKLV

FODLPDUHQRWSHUVXDVLYHLQWKLVUHJDUGSee 57$&¶V5HSO\DW GLVFXVVLQJ Changzhou

7ULQD6RODU(QHUJ\&RY86,QW¶O7UDGH&RPP¶Q&,7BBBBBB)6XSSG

Q  1RYRVWHHO6$Y8QLWHG6WDWHV)G– )HG

&LU Ad Hoc Comm. of AZ-NM-TX-FL Prods. RI*UD\3RUWODQG&HPHQWY8QLWHG

States&,7   and 3RPHUR\&ROOHFWLRQ/WGY8QLWHG6WDWHV&,7BBB

BBB)6XSSG  ,WLVQRWWKHFDVHWKDW+DEDúUDLVHGWKLV

DUJXPHQWIRUWKHILUVWWLPHLQDUHSO\WKHUHE\GHSULYLQJRWKHUSDUWLHVRIWKHRSSRUWXQLW\WR

UHVSRQGSee Changzhou Trina)6XSSGDWQ1RYRVWHHO6$)G

at 1274; Pomeroy Collection)6XSSGDW. 7KHAd Hoc Committee FRXUW¶V
&RQVRO&RXUW1R 17-00204                                                             3DJH

ILQGLQJWKDWDQDUJXPHQWZDVXQWLPHO\LV EDVHGRQWKHSDUW\¶VFKDQJH WR DSUHYLRXVO\

DVVHUWHGSRVLWLRQ&,7DW.

       57$&DOVRIDLOVWRSHUVXDGHWKHFRXUWWRDSSO\WKHGRFWULQHRIODFKHV57$&¶V

5HSO\DW7KH GRFWULQH RIODFKHV PD\DSSO\ZKHQWKHUHLV“  LQH[FXVDEOHGHOD\RQ

WKHSDUWRIWKHFODLPDQWDQG  SUHMXGLFHWR>WKHRSSRVLQJSDUW\@ DVDUHVXOWRIVXFK

GHOD\´3HSSHUY8QLWHG6WDWHV)G )HG&LU FLWDWLRQ

RPLWWHG  57$&SRLQWVWRQRVSHFLILFSUHMXGLFHUHVXOWLQJIURP+DEDú¶VGHOD\See

57$&¶V5HSO\DW UHIHUULQJJHQHUDOO\WRWKHQHHGWRGHIHQGWKLVDVSHFWRI&RPPHUFH¶V

FDOFXODWLRQVDIWHU+DEDú¶VGHOD\ cf. Pepper)GDW OLVWLQJ“VXFKSUREOHPV

DVGLIILFXOW\LQILQGLQJZLWQHVVHVDQGGRFXPHQWV´RU³GLIILFXOW\LQUHYLYLQJIDGLQJ

PHPRULHV´DVWKHW\SHVRISUHMXGLFHWKDWPD\EDUOLWLJDWLRQRI³VWDOHFODLPV´ :KLOH

HIILFLHQF\FRQVLGHUDWLRQVDQGWKHSUHVHUYDWLRQRI UHVRXUFHVZRXOGEHQHILWIURP+DEDú¶V

LQFUHDVHGGLOLJHQFHLQXQFRYHULQJDQGUDLVLQJLWVFKDOOHQJHVWRWKHFinal Determination

hHUH+DEDúGLGREMHFWWRWKHH[FOXVLRQRI,P&&RPPHUFH HUUHGLQLWVUHVSRQVH

and WKHUHFRUGLVVXFKWKDW&RPPHUFHFDQUHDGLO\FRUUHFWWKDW HUURUDQGDPHQG+DEDú¶V

GXW\GUDZEDFNDGMXVWPHQW,QGHHG&RPPHUFHZLVKHVWRGRVR

       57$&¶VUHPDLQLQJFKDOOHQJHVWR&RPPHUFH¶VLQFOXVLRQRI,3&ODFNPHULW

See 57$&¶V5HSO\DW– DYHUULQJWKDWFRQILQLQJLQFOXVLRQRI,3&VLQPDUJLQ

FDOFXODWLRQVWRWKRVHWKDWFORVHGGXULQJWKH32,LVFRQVLVWHQWZLWK&RPPHUFH¶VSUDFWLFH

DQGWKHUHLVLQVXIILFLHQWHYLGHQFHWKDW&RPPHUFHYHULILHGWKHFORVXUHRI,3& ,Q

WKLVSURFHHGLQJ&RPPHUFHLQGLFDWHGLWVLQWHQWWRLQFOXGH,3&VXSRQHYLGHQFHRI

FORVXUHQG5HPDQG5HVXOWVDW–DQGWKHDJHQF\LV VDWLVILHGZLWKWKHUHFRUG
&RQVRO&RXUW1R 17-00204                                                           3DJH10

HYLGHQFHHVWDEOLVKLQJWKDW,3&ZDVFORVHG SULRUWRYHULILFDWLRQ*RY¶W¶V5HSO\DW–

 $FFRUGLQJO\WKHFRXUWZLOOUHPDQGWKLVDVSHFWRI&RPPHUFH¶VGHWHUPLQDWLRQ

 II.   Commerce’s Exclusion of IPC # 1598 is Supported by Substantial Evidence

       :LWKUHVSHFWWR,3&+DEDúDUJXHVWKDWDOWKRXJKit ZDVQRWFORVHG SULRUWR

YHULILFDWLRQWKH UHDVRQLQJEHKLQG Toscelik VWLOODSSOLHV+DEDú¶V2SS¶Q DW–10+DEDú

DOVRILQGVVXSSRUWLQ+DEDú,DVVHUWLQJWKDWWKHRSLQLRQ³HQYLVLRQVWKDWWKHUHVSRQGHQW

ZLOOEHFUHGLWHGZLWKDOOGXWLHVUHEDWHGRQDOOLWV8632,H[SRUWV´Id. DW FLWLQJ+DEDú

I)6XSSGDW +DEDúDUJXHVIXUWKHUWKDW³&RPPHUFHDFWHGDUELWUDULO\DQG

FDSULFLRXVO\LQIDLOLQJWRFRQVLGHUWKHUHDVRQDEOHQHVVRI+DEDú¶VDOORFDWLRQ

>PHWKRGRORJ\@´Id.

       Toscelik FDQQRWIDLUO\EHUHDGWRVXSSRUWWKHSURSRVLWLRQWKDW&RPPHUFHPXVW

LQFOXGHDOO,3&V UHIOHFWLQJ32,H[SRUWVLQLWVPDUJLQFDOFXODWLRQVUHJDUGOHVVRIZKHWKHU

UHFRUGHYLGHQFHGHPRQVWUDWHV FORVXUH. )6XSSGDW ILQGLQJFULWLFDOWRLWV

DQDO\VLVWKH IDFWWKDW³&RPPHUFHFROOHFWHGDQGYHULILHGLQIRUPDWLRQRQDOORIWKH>,3&V@

VXEPLWWHGE\>WKHSODLQWLIIV@ UHJDUGOHVVRIZKHWKHUWKH>,3&V@FORVHGZLWKLQWKH32,RU

QRW IRUWKHDPRXQWRI>WKHSODLQWLIIV@ XQFROOHFWHGLPSRUWGXWLHV´ HPSKDVLVRPLWWHG .

1RWDEO\WKHFRXUWUHMHFWHGWKH*RYHUQPHQW¶VDUJXPHQWWKDW³LWZRXOGEHLPSUDFWLFDEOH

IRU&RPPHUFHWRUHO\RQLQIRUPDWLRQFRQFHUQLQJ>,3&V@ FORVHGDIWHUWKH32,´ EHFDXVH

&RPPHUFHYHULILHG³DOOWKHFORVHG,3&V´Id. at  FLWDWLRQDQGLQWHUQDOTXRWDWLRQ

PDUNVRPLWWHG . 7KXVWKHFRXUWUHMHFWHG&RPPHUFH¶V32,OLPLWDWLRQ DV³XQUHDVRQDEO\

XQGHUFXW>WLQJ@ LWVVWDWHGJRDOVRIDFFXUDF\WUDQVSDUHQF\DQGSUHGLFWDELOLW\E\ignoring
&RQVRO&RXUW1R 17-00204                                                        3DJH11

YHULILHGUHFRUGLQIRUPDWLRQ´Id. DW HPSKDVLVDGGHG $FFRUGLQJO\Toscelik GRHV

QRWVXSSRUWWKHLQFOXVLRQRI,3&LQ+DEDú¶VDGMXVWPHQW

       +DEDúHUUVIXUWKHULQVHHNLQJWRUHO\RQ+DEDú,. +DEDú¶V2SS¶QDW. 7KHUHWKH

FRXUWDGGUHVVHG&RPPHUFH¶VDOORFDWLRQRI+DEDú¶VH[HPSWHGGXWLHV RYHUWRWDO

SURGXFWLRQ+DEDú,)6XSSGDW–24. 7KXVLWVVWDWHPHQWVUHJDUGLQJ

DSSOLFDWLRQRIWKHIXOOGXW\GUDZEDFNDGMXVWPHQWZHUHPDGHLQWKDWFRQWH[W DQGFDQQRW

EHH[WHQGHGWRFRYHUDQHQWLUHO\GLVWLQFWFODLP. See id. DW

       /DVWO\ZKLOH&RPPHUFHGLGQRWH[SOLFLWO\UHIHUHQFHLWVFRQVLGHUDWLRQRI+DEDú¶V

DOORFDWLRQ PHWKRGRORJ\LWVUDWLRQDOHIRUUHMHFWLQJWKDWPHWKRGRORJ\LVGLVFHUQLEOHWRWKH

FRXUWSee 10%6LQJDSRUH/WGY8QLWHG6WDWHV)G )HG&LU

SURYLGLQJWKDWDFRXUWPD\VXVWDLQDQDJHQF\GHFLVLRQZKHQLWVH[SODQDWLRQPD\QRW

³EHSHUIHFW´EXW³WKHSDWKRI>LWV@ GHFLVLRQ>LV@ UHDVRQDEO\GLVFHUQDEOH´ FLWLQJMotor

Vehicle MfrV$VV¶QY6WDWH)DUP0XW$XWR,QV&R86  .

&RPPHUFHH[SODLQHGWKDWHOLJLELOLW\IRULQFOXVLRQLQWKHDGMXVWPHQWLVEDVHGRQWKH

H[LVWHQFHRIUHFRUGHYLGHQFHHVWDEOLVKLQJ WKDWWKH,3&KDVFORVHGZKLFKGHPRQVWUDWHV

WKDW³WKH7XUNLVKJRYHUQPHQWKDVIRUJLYHQWKHGXW\OLDELOLW\´QG5HPDQG5HVXOWVDW

&RPPHUFHUHDVRQDEO\SUHGLFDWHVLWVLQFOXVLRQRI,3&VRQHYLGHQFHRIFORVXUH DV

GHPRQVWUDWLQJfinal GXW\H[HPSWLRQ; WKXV &RPPHUFHZDVZLWKLQLWVGLVFUHWLRQWRGHFOLQH

WRDGRSWRUIXUWKHUDGGUHVV +DEDú¶VPHWKRGRIFDOFXODWLQJGXWLHVFRQGLWLRQDOO\H[HPSWHG

XQGHURSHQ,3&V $FFRUGLQJO\WKLVDVSHFWRI&RPPHUFH¶VGHWHUPLQDWLRQLVVXVWDLQHG
&RQVRO&RXUW1R 17-00204                                                       3DJH12

III.   Commerce Reasonably Rejected RTAC’s Proposed Methodology

       57$&DUJXHVWKDW&RPPHUFH¶VUDWLRQDOHIRUUHMHFWLQJLWVPHWKRGRORJ\ LV

³XQSHUVXDVLYH´EHFDXVHLWVSURSRVHGPHWKRGRORJ\³LVDSSURYHGE\WKHSaha Thai

FRXUW—WKDWRILPSXWLQJGXW\FRVWVVXIILFLHQWWRHQVXUHWKDW´QRUPDOYDOXHLVLQFUHDVHGE\

an DPRXQWHTXDOWRWKHGXWLHVLQFOXGHGLQH[SRUWSULFH57$&¶V2SS¶QDW

       0LVVLQJHQWLUHO\IURP57$&¶VFRPPHQWVLVDQ\UHIHUHQFHWRWKHFRXUW¶VVWDQGDUG

RIUHYLHZ7KHFRXUWPD\QRWGLVWXUEWKHDJHQF\¶VGHWHUPLQDWLRQXQOHVVLWLV

XQVXSSRUWHGE\VXEVWDQWLDOHYLGHQFHRU RWKHUZLVHQRWLQDFFRUGDQFHZLWKODZ

86&D E  % L  &RPPHUFHIRXQG57$&¶V PHWKRGRORJ\WREHXQVXSSRUWHG

E\VWDWXWHRUUHJXODWLRQand 57$&KDVIDLOHGWRGHPRQVWUDWHWRWKHFRXUWWKDW

&RPPHUFH¶VILQGLQJZDVQRWLQDFFRUGDQFHZLWKODZ:KLOHSaha Thai VXSSRUWV WKH

LPSXWDWLRQRIGXW\FRVWVWRWKHFRVWRISURGXFWLRQ EDVHGRQWKHDFWXDODPRXQWRI

H[HPSWHGGXWLHVLWGRHVQRWVXSSRUW—RUUHTXLUH—DQDGMXVWPHQWEDVHGRQDQDUWLILFLDO

LQIODWLRQ RIWKDWDPRXQW)GDW (H[SODLQLQJ WKDW³&RPPHUFH RQO\DGGHG

LPSXWHGLPSRUWGXW\FRVWVWR>FRVWRISURGXFWLRQ@ LQDQDPRXQWDSSURSULDWHWRRIIVHW>WKH

UHVSRQGHQW¶V@ actual LPSRUWGXW\H[HPSWLRQV´  HPSKDVLVDGGHG ; see also +DEDú¶V

5HSO\DW1–4 (DUJXLQJWKDW57$&¶VPHWKRGRORJ\ZRXOGLQFUHDVHLWVFRVWRISURGXFWLRQE\

aQDPRXQWWKDWLVJUHDWHU than WKHDPRXQWRIH[HPSWHGGXWLHV . $FFRUGLQJO\57$&¶V

FKDOOHQJHWRWKHQG5HPDQG5HVXOWVODFNVPHULW
&RQVRO&RXUW1R 17-00204                                                    3DJH

                                   CONCLUSION AND ORDER

          ,QDFFRUGDQFHZLWKWKHIRUHJRLQJLWLVKHUHE\

          ORDERED WKDW&RPPHUFH¶V 2nd 5HPDQG5HVXOWVDUHUHPDQGHG IRU&RPPHUFH

WRLQFOXGH ,3&LQLWVGXW\GUDZEDFNFDOFXODWLRQVLWLVIXUWKHU

          ORDERED that &RPPHUFH¶V QG5HPDQG5HVXOWVDUHRWKHUZLVHVXVWDLQHGLWLV

IXUWKHU

          ORDERED that &RPPHUFHVKDOOILOHLWVUHPDQGUHGHWHUPLQDWLRQRQRUEHIRUH-XO\

LWLVIXUWKHU

          ORDERED WKDWVXEVHTXHQWSURFHHGLQJVVKDOOEHJRYHUQHGE\86&,75XOH

 K and LWLVIXUWKHU

          ORDERED WKDWDQ\FRPPHQWVRUUHVSRQVLYHFRPPHQWVPXVWQRWH[FHHG

ZRUGV.



                                                   V   0DUN$%DUQHWW
                                                   0DUN$%DUQHWW -XGJH
        $SULO
'DWHG_________________
      1HZ1HZ